DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 12/31/2019.
Claims 1-19 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al. (“Lightweight graphics instrumentation for game state-specific power management in Android”) in view of Chae et al. (US 2017/0244809 A1).

Claims 1, 10, and 19:
Dietrich discloses the limitations as shown in the following rejections:
detecting a gameplay state associated with an executing instance of a gaming application within a computer system (pg. 563, Abstract; pg. 569-570, § 6.2; pg. 577, § 9). 

selecting a gaming application mode (power management (PM) scheme/strategy) from among a plurality of available gaming application modes, wherein the selection of the gaming application a mode is based on the detected gameplay state (pg. 565, § 2, para. 4; pg. 568-569, § 6 – 6.1.4 and Fig. 6; pg. 577). 
“We propose a technique that allows to detect a game’s current state and thereby open up the possibility to perform state-specific power management. We analyze the requirements of the states and map each to one of the four power management schemes (pg. 565, § 2, para. 4)…All games consist of typical states, like the playing state, the state during which the user navigates through the game menu or the loading state of the game. Each of those states might benefit from state-specific power management strategies…describe the observed game states and how they are mapped to the corresponding schemes” (pg. 568, § 6).
 
wherein: responsive to the detected gameplay state comprising [a state which exhibits no/low user interaction, e.g. “Movie”, “Menu”] gameplay state, the selected gaming application mode comprises a first gaming application mode; and responsive to the detected gameplay state comprising a non-resource farming gameplay state or active gameplay state (playing/gaming state), the selected gaming application mode comprises a second gaming application mode (high interaction PM scheme) pg. 568-569, § 6 – 6.1.4 and Fig. 6; pg. 577).
“The main menu state is mapped to the low interaction scheme as no fast interaction is required like during the gaming state. Similar to the main menu, the in-game menu has low requirements in terms of responsiveness and can be mapped to the low interaction scheme… Once a level is selected and the game is loaded, the game enters the gaming state. This state typically has the most critical requirements in terms of CPU and GPU processing time and responsiveness. It is therefore mapped to the high interaction scheme.” (pg. 569, col. 1).

and implementing the selected gaming application mode for subsequent execution of the gaming application on the computing system…wherein: the first gaming application mode is more energy efficient than, or is more computing resource efficient than, or consumes fewer computer resources than, the second gaming application mode (pg. 563, Abstract; pg. 566, § 3.1 and Fig. 5; pg. 577, § 10; pg. 567, col. 1; pg. 568-569, § 6.1.3 and 6.1.4).
Dietrich provides a number of exemplary game states with a particular emphasis on states characterized by no or low user interaction; although a resource farming/auto-play gameplay state plainly constitutes a game state with no or low user interaction, Dietrich does not specifically provide a resource farming gameplay state or auto-gameplay state as an exemplary game state.
Chae, however, discloses (¶0072-0079) a method setting the execution configuration of a game application based on its determined execution status (gameplay state), where the configuration includes HW and PM settings such as frame rate, CPU clock speed, analogous to the claimed “modes” and Dietrich’s “schemes”. Chae further discloses examples of “execution status of the application such as a stage in which a game is being played, whether the game is in an auto play mode or in a manual play mode, whether a user is playing with a war game, whether the game is in a single player mode or in a multi-player mode” (¶0075) and an embodiment where responsive to the detected gameplay state comprising auto-gameplay state, the corresponding execution configuration is one which consumes fewer computer resources than the configuration corresponding to a manual/active gameplay state in ¶0102 (emphasis added):
“execution status of an application (e.g., an execution stage of an application, whether a game mode is an auto play mode or a manual play mode…in the case of a game application, in a state where the game application is executed in an auto mode, the processor 230 may generate the configuration setting information in which a frame rate, a resolution, and brightness of the display are set to be low. In a state where the game application is executed in a manual mode, the processor 230 may generate the configuration setting information in which a frame rate, a resolution, and brightness of the display are set to be high.”

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Chae’s configurations to exploit Dietrich’s game state PM schemes because they facilitate  (pg. 563, Abstract; pg. 577, § 10) and/or to apply Dietrich’s PM of low/no interaction game states  to game applications with auto-play states, such as that taught by Chae, because as it represents the application of known technique to improve similar game devices in the same way with predictable results (Dietrich pg. 568-569, § 6.1.3: benefits to low interaction game states; Chae ¶0102 low resource configuration corresponds to auto-play game mode).

Claims 2 and 11:
The combination of Dietrich/Chae discloses the limitations as shown in the rejections above. Furthermore, Dietrich discloses wherein detecting the gameplay state is based on any of retrieved game settings (game timings), virtual machine environment settings, operating system settings…received gameplayer inputs, one or more gameplay actions or gameplay outcomes (particular textures) (see pg. 563, Abstract; pg. 569-570, § 6.2; pg. 577, § 9; pg. 568, § 6.1.1; pg. 566, § 4). See also Chae ¶0073-0076.

Claims 3, 4, 12 and 13:
The combination of Dietrich/Chae discloses the limitations as shown in the rejections above. Furthermore, Dietrich discloses wherein: each of the first gaming application mode and the second gaming application mode comprise a discrete set of gaming application execution parameters (e.g. frame rate, DVFS settings); and a first set of gaming application execution parameters corresponding to the first gaming application mode is different from a second set of gaming application execution parameters corresponding to the second gaming application mode…wherein the first set of gaming application execution parameters enables implementation of one or more resource optimization techniques for executing the instance of the gaming application that are not enabled by the second set of gaming application execution parameters, wherein said resource optimization techniques include any of…central processing unit (CPU) throttling, frame rate throttling…graphics scaling, GPU switching  (see pg. 568-569, § 6.1.1-6.1.4; pg. 577; pg. 567, col. 1). See also Chae ¶0056, 0066, 0078, 0102 disclosing configuration settings for at least CPU throttling, frame rate throttling, graphics scaling, audio scaling and/or audio muting.

Claims 5 and 14:
The combination of Dietrich/Chae discloses the limitations as shown in the rejections above. Furthermore, the combination of Dietrich/Chae discloses selecting of a gaming application mode from among a plurality of available gaming application modes, is additionally based on a determination whether the executing instance of the gaming application requires to switch between a resource farming  (Dietrich low interaction in view of Chae autoplay)  gaming application mode and a non-resource farming (Dietrich high interaction/Chae Manual) gaming application mode without restarting the instance of the gaming application or without restarting a virtual machine environment…within which said instance of the gaming application is being executed in at least pg. 566-567, sect. 4; pg. 569, col. 1; pg. 577, sect. 9 disclosing methods to detect and carry out needed PM scheme changes without restarting the instance of the gaming application and without restarting its Dalvik virtual machine environment in view of Chae ¶0078-0080, 0102 0118. 

Claims 7 and 16:
The combination of Dietrich/Chae discloses the limitations as shown in the rejections above. Furthermore, Dietrich discloses wherein in the first gaming application mode, responsive to identifying a particular sequence of application program interface (API) calls (OpenGL calls) in a specific process thread corresponding to the executing instance of the gaming application, wherein the particular sequence  (texture loading calls with for particular textures, OpenGL calls per frame, and/or call patterns) of API calls correspond to graphics threads within a gaming engine (graphics library, OpenGL Driver) for the executing instance of the gaming application and do not correspond with physics threads within the gaming engine, throttling a frame rate of the executing instance of the gaming application (pg. 569-570, § 6.1.3 and 6.2; pg. 564, col. 1, para.2; pg. 566, § 4; pg. 577, § 10). Exemplary quotations:
“we intercept the communication of the game with the graphics libraries, namely OpenGL ES and EGL (pg. 564, col. 1, para.2)…the number of OpenGL calls per frame could be used to differentiate between the game states…analysis of state-specific OpenGL or system call patterns might allow to distinguish between game states…Each game uses particular textures for its states, like textures of menu buttons in the menu state or a sand watch texture during the loading state. If one can therefore identify which textures have been used during the frame, the game’s state can be detected” (pg. 569, § 6.2).

“state’s processing requirements to be rather low as mostly only graphics animations of intermediate complexity are used and no complex AI or physics computations are required…As the degree of interaction is lower during a menu it is possible to reduce the target frame rate without impacting the gaming quality. We have chosen a target frame rate of 30 frames per second” (pg. 569,, § 6.1.3)

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al. (“Lightweight graphics instrumentation for game state-specific power management in Android”) in view of Chae et al. (US 2017/0244809 A1) in further view of Kim et al. (Enhancing Energy Efficiency of Multimedia Applications in Heterogeneous Mobile Multi-Core Processors”).



Claims 6 and 15:
The combination of Dietrich/Chae discloses the limitations as shown in the rejections above. Regarding the limitations of claims 6 and 15, Dietrich briefly discloses “other interfaces like the audio library OpenAL,…might be leveraged in future to perform an even finer-grained power management” (pg. 577, § 10), and Chae (¶0056, 0078, 0118, 0123) provides application audio volume as an exemplary execution configuration setting. But the combination of Dietrich/Chae does not specifically disclose wherein in the first gaming application mode, responsive to detecting that the executing instance of the gaming application generates threads with specific thread names: an independent audio loop corresponding to the executing instance of the gaming application is identified; and the independent audio loop that was identified is throttled or muted. 
Kim, however, discloses analogous methods for enhancing the energy efficiency of game/ multimedia applications executing on mobile devices by “exploiting the fact that multimedia applications have a specific thread for video/audio playback (pg. 1878, Abstract). Kim’s method further teaching responsive to detecting that the executing instance of the gaming application generates threads with specific thread names (child thread list): an independent audio loop (AudioTrack thread) corresponding to the executing instance of the gaming application is identified; and the independent audio loop that was identified is throttled (assigned to “low power small core”) or muted (see at least pg. 1878, Abstract; pg. 1882, § 4.1; pg. 1883). Exemplary quotation:
“To differentiate multimedia applications from non-multimedia applications, the method first investigates the child thread list of an application. In case that the method finds out a specific thread for video/audio playback from the list, it classifies the application as a multimedia application (multimedia applications have the specific thread for video/audio playback in their child thread list, while the others do not). Note in our implementation on an Android OS,6 we use AudioTrack as the specific thread; to play video/ audio, an Android-based application should use the AudioTrack API (Application Programming Interface) which generates the AudioTrack thread (pg. 1882, § 4.1)…The allocation algorithm allocates multimedia 

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Dietrich/Chae to employ Kim’s methods for allocating resources to AudioTrack threads to increase energy and performance efficiency (pg. 1879, col. 1; pg. 1878, Abstract).


Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al. (“Lightweight graphics instrumentation for game state-specific power management in Android”) in view of Chae et al. (US 2017/0244809 A1) in view of Hwang et al. (US 2015/0187123 A1).

Claims 8, 9, 17 and 18:
The combination of Dietrich/Chae discloses the limitations as shown in the rejections above. The combination of Dietrich/Chae does not disclose determining whether the game is rendering the same full scene frames at periodic intervals or is drawing unique scene frames only once.
Hwang, however, discloses methods for eliminating redundant frame/tile rendering operations at a GPU. Hwang’s methods including responsive to determining an executing application is repeatedly (periodic intervals) rendering identical scene frames, the frame/tile rendering parameters (frame data) are discarded entirely without saving and the rendering computation is eliminated; and further including responsive to determining an executing application is rendering unique/non-identical frames (rendering scene frames only once), the rendered frame content  is stored in the frame buffer (saving of the frame data) and corresponding rendering parameters/signature are stored in the  signature value repository (saving of the frame data) prior to being discarded when the subsequent unique frame is rendered.
previously stored signature values” (¶0031).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Dietrich/Chae for eliminating redundant tile rendering to “save computation and traffic bandwidth between system and GPU” (¶0034).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20140359445 A1 discloses methods for muting application audio.
US 20110102446 A1 and “Rendering Elimination: Early Discard of Redundant Tiles in the Graphics Pipeline” are directed to methods for discarding redundant frame data.
“Content-Centric Energy Management of Mobile Displays” dynamically adjusts FPS based on rate of change of display contents.
“Forget the Battery, Let’s Play Games!” is related to reference Dietrich cited in the rejections 
“Optimizing Power Consumption of Mobile Games” discloses optimization methods based on how fast the game frame content changes.
"Auto-playing gets people banned from World of Warcraft while mobile RPGs continue to embrace it" and “Interpassivity and the Joy of Delegated Play in Idle Games” discuss autoplay modes in videogames.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
03/04/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196